 

 

 

 

Case 3:19-cv-00160 Document 47 Filed on 03/19/20 in TXSD Page 1 of 2

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF TEXAS
GALVESTON DIVISION

 

FEDERAL TRADE COMMISSION,

Plaintiff,
Case No. 3:19-cv-00160

WV.

IBACKPACK OF TEXAS, LLC, a lunited liability

 

company, and Soup ee Stafe
kK 1 oun
DOUGLAS MONAHAN, individually and as an Map 1 ous
' officer of iBackPack of Texas, LLC, ay 6 g Ly
Sey
ae
Defendants. rk "Coup

 

 

MOTION TO REASSERT MY REQUEST TO SUBMIT MY
OBJECTION TO THE FTC’S SUMMARY JUDGMENT BY FRIDAY
13TH OF MARCH, 2020

Your Honor, I wish to reassert my request to submit my objection to the FTC’s Request for
Summary Judgment by Friday. I could send you a partial objection now, but this objection
is very important and I have requested information from my CPA to include. I promise I |
will have the final document to the Court postmarked by Friday, the 13th. I spoke with
Dan Hanks with the FTC today and assured him I would be copying him on all
communication with the Court. I asked him if he would confirm the dates he received my
CPA’s audits of my personal and iBackPack books and he refused. I am going through all
emafls history and including same with my information J will send Friday.

Respectfully,

Douglas Monahan
/attorney pro se
 

 

 

Case 3:19-cv-00160 Document 47 Filed on 03/19/20 in TXSD_ Page 2 of 2

CERTIFICATE OF SERVICE

I, Douglas Monahan, an attorney Pro Se, hereby certify that on March 10, 2020, I caused to
be served true copies of my reasserting my request to have until March 13, 2020 to file
Defendant’s Objection to Summary Judgment by Plaintiff.

/s/ Douglas Monahan

Houston, Texas

a copy has been served to Plaintiff the FTC attorneys via electronic
mail

Patrick Roy

Patrick Roy, Attorney-in-Charge

D.C. Bar# 1023521

S.D. Texas (seeking admission pro hac vice)
E-mail: proy@ftc.gov

Daniel 0. Hanks

D.C. Bar # 495823

S.D. Texas (seeking admission pro hac vice)
E-mail: dhanks@ftc.gov

Federal Trade Commission

600 Pennsylvania Avenue N.W., CC-10232 Washington, DC 20580
Telephone: 202-326-3477 (Roy); -2472 (Hanks)

Facsimile: 202-326-3768

Attorneys for Plaintiff
FEDERAL TRADE COMMISSION
